Title: Conversation with George Hammond, [1–2 July 1792]
From: Hamilton, Alexander,Hammond, George
To: 



[Philadelphia, July 1–2, 1792]

In one of my recent conversations with Mr Hamilton, I took occasion from the accidental mention of some circumstances relative to the Mississippi, to enquire of him the actual state of the negociation with the Court of Spain on the subject of the navigation of that river. Mr. Hamilton informed me that the negociation was indeed pretty far advanced, but that the conditions, by which the object of it was to be attained, did not at present appear to be so extensively beneficial as might have been desired, since the Spanish government still pertinaciously resisted any cession to the United States of a Sea-port communicating with the Mississippi. He added that an acquisition of this nature was essential to the security and improvement of all the other advantages derivable from the internal navigation of the river, and he presumed that if it could not be effected by negociation, the necessity of obtaining it by any means must at some period ultimately lead to a rupture between this Country and Spain.
This language afforded me a fair opportunity of repeating to Mr Hamilton my expectation that, whatever might be the event of the negociation this Country would not enter into any engagements with Spain, which might be injurious to the rights secured by treaty to Great Britain. Mr Hamilton assured me that all the members of this government were unanimous in opinion that the participation of Great Britain in the free navigation of that river was to the United States an object of advantage and not of jealousy. To this I answered that, if such were the real dispositions of the Gentlemen composing this administration I trusted that, whenever the subject came into discussion, I should find these inclined to such a regulation of the boundaries as would afford to his Majesty’s subjects an effectual communication with the Mississippi. Mr Hamilton in reply said he conceived it would well deserve the attention of the United States to consent to as liberal a measure of accommodation in that respect as would not be detrimental to their own interests.
As the information I have received from Mr Hamilton does not seem exactly to co-incide with the account communicated by Mr Carmichael to Lord St. Helens, I must own that I am disposed to ascribe the difference to an alteration of system in the Spanish Court rather than to any deception on the part of Mr Hamilton: As in my communications with him I have never yet at any time had reason to suspect him of artifice or imposition.
